Title: To George Washington from Benjamin Stoddert, 24 October 1792
From: Stoddert, Benjamin
To: Washington, George



Sir
Geo. Town 24 October 1792

I should apoligize for taking the liberty of addressing this letter to you, but the best apoligy I can make is to trespass as little as possible on your time; and though I have no doubt every person interested in the City of Washington would chearfully Join in the observations I shall make, I write alone considering it most respectful, as it will be less irksome to pass unnoticed the trifling opinions of an individual, than of many persons combined.
I beg leave to premise, that I have not the slightest enmity to either of the Commissioners—on the contrary, I esteem them all—and wanting neither contracts, nor employment under them and of course not being disappointed it affords me no pleasure to remark that the business of the City might certainly be better managed. I know of but few things under their direction which go on so well as they might do—the Comrs who I am well satisfied have every disposition to do right, meet too seldom, & remain too short a time together, to obtain that kind of information, & intimate knowledge of the affairs of the City, so requisite to be possessed by those who have not only the general superintend⟨e⟩ncy, but the direction of the execution of every part of a business, requiring undivided & unremitted attention. Many facts could be adduced to shew the Justice of my observations, I will mention only one, & that, not as a charge against the Comrs, for I have no desire to be their accuser, particularly their secret accuser, but merely to prove that there is something wrong in the present system of management. and I believe would so continue, let who would be Comrs, until the gentlemen either reside on the spot, & each takes his particular department of the business, or

until some person of Industry & talents is employed under their direction, to superintend in their absence & to bring before them at their stated meetings the proper objects, whose duty it should be to see, & to know every thing about the City. Something like this opinion, as to a superintendent, the Comrs took up at their last meeting, & in consequence wrote a letter to you Sir by Mr Blodget who was willing to be employed in this Character—they do not go into particulars, but refer to Mr Blodget, who from motives of delicacy I have reason to think will not go into the communications so freely as they expected—It is on that acct only, that I have taken the freedom to write this letter.
The instance of mismanagement I mean to adduce respects the Bridge over Rock creek—It might have been completed by Novr—It will not be completed till the Spring. The Comrs preferred the plan of a single Arch because it appeared cheapest—after some progress had been made in the work—too much to admit of correcting the Error without delaying the completion of the Bridge, & incurring some additional expence, it was apprehended a single Arch would not vent the water of the Creek, & two more were in consequence agreed for—the mistake arose from the Comrs not Judging for themselves, from an accurate knowledge of the place where the Bridge was to be thrown over & all the attending circumstances—Whatever errors they have committed have proceeded from the same cause, want of sufficient attention to acquire the proper information—the fact is, that the Bridge of three arches with its appendages, is actually cheaper than one of one arch, with its appendages would be, and this either of the Gentlemen would have known, had it been only his duty to have known it. The money lost by getting right at last instead of at first, is not worth a thought—the delay occasioned, is in many accts of more importance.
I beg to be permitted to add, that ⟨mutilated⟩ Public sales interested but very few persons who were not be⟨mutilated⟩ested in the fate of the City—and afforded no evidence of that diffusion of confidence so much to be wished for—Mr Blodget having authority from the Comrs sold 12 or 14 Public lots at private sale, during the few days he remained here, to four or five people from Phila. & the Eastward, one of whom, a man of property will move his Family here in the spring from Boston—and from Mr Blodgets General acquaintance, it is the opinion here he would be

able to sell more lots in a few months, than the Comrs would in a year. I have communicated with Mr Deakins, who is the warm Friend of the Comrs & their officer; whose sentiments accord with mine—this I mention to remove from myself the suspicion of being actuated in what I have said, by any improper motive. I have the honor to be with the greatest respect & esteem sir Yr most Obed. Servt

Ben. Stoddert

